                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

BELLSOUTH                                   *
TELECOMMUNICATIONS, LLC                     *
d/b/a AT&T ALABAMA;                         *
AT&T CORP.,                                 *
       Plaintiffs,                          *
                                            *
v.                                          * CIVIL ACTION NO.: CV-18-00335-TM-N
                                            *
CITY OF DAPHNE, a municipality              *
under the State of Alabama; DANE            *
HAYGOOD, Mayor of City of                   *
Daphne, in both his official and            *
personal capacity; & JEREMY                 *
SASSER, Public Works Director of            *
City of Daphne, in both his official        *
and personal capacity,                      *
                                            *
       Defendants.                          *

                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
                 MOTION TO ENFORCE PRELIMINARY INJUNCTION
                                         Introduction

       Defendant City of Daphne files this opposition to Plaintiffs’ emergency motion to enforce

preliminary injunction (Doc. 43). In responding to that motion and the Show Cause Order of this

Court (Doc. 45), the City respectfully asserts that Plaintiffs’ motion is frivolous in suggesting

that this Court’s injunction prevents the City from undertaking legislative action. Plaintiffs’

motion also speculatively attributes motivations to the City that are completely unjustified; the

City was merely exercising its legislative authority to adopt an improved and clarified Right-of-

Way Ordinance to regulate the use of its rights-of-way by any person or entity conducting work

in a City right-of-way.
         The Plaintiffs (“AT&T”) seem to imagine a legal regime in which the federal courts have

the power to actually enjoin a city from deliberating on and adopting an ordinance through its

duly constituted legislative council. No such power exists. AT&T’s tortuous construction of the

preliminary injunction entered by this Court –– reading it as enjoining the enactment of future

ordinances by the City –– not only strains the plain meaning of its terms but also ignores the

institutional limits on judicial power concerning the legislative process.

         AT&T’s claim that the City cannot “moot” AT&T’s claims for declaratory and injunctive

relief by the adoption of a new Ordinance also ignores fundamental principles of law. Newly

enacted ordinances, repealing and replacing earlier challenged ordinances, repeatedly result in

actions for declaratory and injunctive relief becoming moot.

I.       This Court’s Preliminary Injunction Gave No Notice That the Court Was
         Proscribing the Enactment of a New Ordinance. Nor Could The Court Lawfully
         Have Done So
         AT&T claims that this Court’s preliminary injunction –– directing the City to cease “all

efforts” to remove, destroy or modify any of the Plaintiff’s buried utility markers, and to refrain

from “any conduct” that interferes with, modifies, removes, or destroys any of Plaintiff’s buried

utility warning markers –– was violated by the City’s adoption of a new Ordinance. This is

ludicrous. The language of the injunction gives no notice to the City that it would have such a

far-reaching impact. Indeed, such an injunction would be beyond the equity powers of this

Court.

         First of all, the language of the injunction itself certainly gave the City no fair notice that

the enactment of a new Right-of-Way Ordinance, standing alone, would violate its proscriptions.

Rule 65(d), Fed. R. Civ. Proc. mandates that every order granting an injunction be “specific in

terms” and “describe in reasonable detail…the act or acts sought to be restrained….” Under this

Rule, “an ordinary person reading the court’s order should be able to ascertain from the

                                                   2
 
document itself exactly what conduct is prescribed.” Abbott Laboratories v. Unlimited

Beverages, Inc., 218 F. 3d 1238, 1240 (11th Cir. 2000)(quoting Amer. Red Cross v. Palm Beach

Blood Bank, Inc., 143 F. 3d 1407, 1411 (11th Cir. 1998)); see Hughey v. JMS Development

Corp., 78 F. 3d 1523, 1531 (11th Cir. 1996)(Specificity standards of Rule 65(d) are designed to

give those enjoined “fair and precisely drawn notice of what the injunction actually

prohibits.”)(quoting Epstein Family Partnership v. Kmart Corp., 13 F. 3d 762, 771 (3 Cir. 1994)).

“A district court may not expand the decree or impose obligations that are not unambiguously

mandated by the decree itself.” Id. The mere adoption of an ordinance is not conduct that has

interfered with, modified, removed or destroyed any of the Plaintiff’s utility warning markers.

Nor does the adoption of an ordinance itself constitute an “effort” to remove, modify or destroy

any of the Plaintiff’s markers. The TRO was entered on the basis of evidence of physical

removal of utility markers by the City. Its application to future regulatory conduct, such as the

mere enactment of a new ordinance, finds no support from the circumstances that caused its

issuance.

       Secondly, even if the TRO could be so construed, this Court cannot, in the exercise of its

equity powers, interfere with a municipality’s exercise of legislative powers. The Supreme

Court has consistently held that “a court of equity cannot properly interfere with, or in advance

restrain, the discretion of a municipal body while it is in exercise of powers that are legislative in

their character.” New Orleans Water Works Co. v. City of New Orleans, 164 U.S. 471, 481, 17

S. Ct. 161 (1896).


               “[T]he courts will pass the line that separates judicial from
               legislative authority if by any order, or in any mode, they assume
               to control the discretion with which municipal assemblies are
               invested when deliberating upon the adoption or rejection of
               ordinances proposed for their adoption. The passage of ordinances


                                                  3
 
                 by such bodies are legislative acts, which a court of equity will not
                 enjoin.”
    Id. “The mischievous consequences that may result from the attempt of the courts of equity to

control the proceedings of municipal bodies when engaged in the consideration of matters

entirely legislative in their character, are too apparent to permit such judicial action . . . .” 164

U.S. at 482. If and when a city does pass an ordinance that infringes on the rights of the others,

“it will be time enough for equity to interfere, and by injunction prevent the execution of such

ordinance.” Id. See also McChord v. Cincinnati, New Orleans & Texas Pacific R.R., 183 U.S.

483, 497, 22 S. Ct. 165 (1902)(“It is the legislative discretion which is exercised, and that

discretion, whether rightfully or wrongfully exercised, is not subject to interference by the

judiciary.”)(quoting Alpers v. San Francisco, 32 F. 503, 507 (N.D. Cal. 1887)); Associated

General Contractors of America v. City of Columbus, 172 F.3d 411, 415-416 (6th Cir.

1999)(citing New Orleans Waterworks Co. and other authorities for recognition that “the role of

the court is to intervene, if at all, only after a legislative enactment has been passed”); Vincennes

Water Supply Co. v. Public Services Commission, 34 F.2d 5, 9 (7th Cir. 1929)(“[E]quity cannot

interfere with, or in advance restrain, the discretion of a municipal body’s exercise of legislative

powers”); Real Estate Development Co. v. City of Florence, 327 F. Supp. 513, 515 (E.D. Ky.

1971)(holding that a court does not have the jurisdiction to “supervise or superintend”

proceedings of a city council, such as enjoining enforcement of city’s moratorium resolution in

advance of adoption of any zoning ordinance); see also Montgomery Gas Light Co. v. City

Council of Montgomery, 87 Ala. 245, 257, 86 So.113 (1989)(legislative action of municipal

corporations cannot be enjoined).

          In light of these authorities, it is obvious that this Court’s preliminary injunction cannot

lawfully be applied to prevent the City of Daphne from engaging in its legislative functions and


                                                   4
 
adopting a new City ordinance. If AT&T believes that enforcement of the new Ordinance

against it will violate its constitutionally protected rights, it can certainly seek to persuade this

Court of that fact, once it has exhausted administrative remedies in seeking relief from its

requirements and a justiciable controversy exists. As AT&T describes in its motion, it has

already replaced 352 of the 363 utility markers that were removed by the City, and these markers

do not exceed 24 inches in height (Doc. 43-3 at p. 5), as required under the Court’s consent

order. (Doc. 33). These markers, and the few others that remain to be replaced, will not violate

the height restrictions of the new Ordinance, so the Ordinance’s height requirement will not

adversely affect AT&T. The adverse impact of any other aspects of this new Ordinance, on

AT&T’s continuing contractual rights to provide service through its buried cables, is speculative

at best. And whatever costs it may incur in maintaining the grass around the markers and

labeling its markers with the information needed to assist in their location, such requirements do

not implicate the Constitution. This Court has recognized that AT&T’s exercise of its rights to

operate telecommunication facilities along public rights-of-way is subject to the municipality’s

authority to regulate and control the use of its streets. See Bell South Communications, Inc. v.

City of Mobile, 171 F.Supp.2d 1261, 1273 (S.D. Ala. 2001). Indeed, as this Court recognized in

Bell South Communications, it has previously held, in Southern Bell Telephone and Telegraph

Co. v. City of Mobile, 162 F. 523 (S.D. Ala. 1907) (upon which AT&T principally relied in

seeking the TRO in the present case), that the telephone company’s “rights . . . are subject to the

reasonable regulations of the city municipality by virtue of its police power.” 171 F. Supp.2d at

1273 (quoting Southern Bell Telephone, 162 F. at 533) And, in affirming the district court

decision in Southern Bell Telephone, the 5th Circuit modified the injunctive decree to make it

clear that the city was not restrained or enjoined “from exercising such control of the uses of said



                                                 5
 
property by complainant as is consistent with the proper exercise of the police power.” Id.

(quoting City of Mobile v. Southern Bell Telephone and Telegraph Co., 174 F.1020 (5th Cir.

1909)). AT&T has not cited any authority to show that any aspects of the new Ordinance are

beyond the City’s police powers in regulating the use of its rights-of-way. AT&T has cited no

authority to show that its vested, contractual rights to supply telecommunication services through

buried cables will be impaired by requiring it to reduce its few remaining, unremoved utility

markers to 24” (as it has already done for most of its markers), or to keep the weeds down

around the markers, or label its markers with location information. This is not the stuff of which

a viable claim of unconstitutionality is made.

       The City would also point out that AT&T comes into Court with unclean hands, having

failed to comply with aspects of the preliminary injunction that it seeks to enforce against the

City. That injunction (Doc. 33) was entered as a Consent Order through the agreement of the

parties. The Order allowed AT&T or its contractors to replace the removed warning markers,

but still required that they replace them at the 24” height requirement in substantially the same

location where they had been removed. In addition, the Order required that AT&T “shall record

the number of and general locations where any markers that were removed during July 10-12,

2018, are replaced, to a level of specificity consistent in substance with the following: ‘replaced

[quantity] markers on the [cardinal direction] side of [street name] between [cross street 1] and

[cross street 2],’ and shall provide such information to defendants.” (Doc. 33). To date, apart

from very limited, indecipherable information (copy attached as Ex. “A”), AT&T has failed to

comply with the Order’s requirements for specifying the location of its replaced markers.

       In summary, the City did not intend to violate, and had no notice that it would violate,

any Order of this Court by passing a new Right-of-Way Ordinance. Its primary impetus in doing



                                                 6
 
so was to enact new regulations to address a new and expanding technology – 5G wireless – in

addition to providing a clarified and more comprehensive right-of-way ordinance in general.

This lawsuit filed by AT&T and the Consent Order for injunctive relief entered by the Court are

based on AT&T’s allegations that the City did not have the authority to remove AT&T’s utility

warning markers based on the language of the prior Ordinance. As outlined above, that Consent

Order cannot reasonably, or lawfully, be interpreted as precluding the City from enacting a new

Ordinance to regulate this new technology or more comprehensively address other issues relating

to the use of its rights-of-way.

II.    The Enactment Of New Ordinance 2019-08, Repealing And Replacing Ordinance
       2017-22 Moots Plaintiff’s Claims For Declaratory And Injunctive Relief Under The
       Old Ordinance
       “A case generally becomes moot when the issues presented are no longer ‘live’ or the

parties lack a legally cognizable interest in the outcome.” Flanigan’s Enterprises, Inc. of Ga. v.

City of Sandy Springs, Ga., 868 F.3d 1248, 1255 (11th Cir. 2017)(en banc)(quoting Powell v.

McCormack, 395 U.S. 486, 496, 89 S. Ct. 1944, 1951 (1969)). The doctrine of “voluntary

cessation” does provide an exception to this general rule, i.e, the “voluntary cessation of

allegedly illegal conduct does not deprive the tribunal of power to hear and determine the case,

i.e., does not make the case moot.” Id. (quoting United States v. W. T. Grant, 345 U.S. 629, 632,

73 S. Ct. 894, 897 (1953)). In the absence of such an exception, the federal courts would be

compelled to dismiss the case while leaving the defendant “free to return to his old ways.” Id.

(quoting W. T. Grant, Co., 345 U.S. at 632). “However, the voluntary cessation exception to the

mootness doctrine does not apply where ‘subsequent events made it absolutely clear that the

allegedly wrongful behavior could not reasonably be expected to recur.’” Id. (quoting Friends of

the Earth v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189, 120 S. Ct. 693, 708 (2000)).



                                                7
 
       While the burden of proving mootness generally falls on the party asserting it,

“governmental entities and officials have been given considerably more leeway than private

parties in the presumption that they are unlikely to resume illegal activities.”          Flanigan’s

Enterprises, 868 F.3d at 1256 (quoting Coral Springs Street Systems, Inc. v. City of Sunrise, 371

F.3d 1320, 1328-29 (11th Ciruit 2004)). As a result, “once the repeal of an ordinance has caused

[the court’s] jurisdiction to be questioned, [the plaintiff] bears the burden of presenting

affirmative evidence that his challenge is no longer moot.” Id. (quoting National Advertising

Co. v. City of Miami, 402 F.3d 1329, 1334 (11th Cir. 2005)). “This is because both [the 11th

Circuit] and the Supreme Court have repeatedly indicated that ‘the repeal of a challenged statute

is one of those events that makes it absolutely clear that the allegedly wrongful behavior . . .

could not reasonably be expected to recur.’” Id. (quoting Harrell v. The Florida Bar, 608 F.3d

1241, 1265-66 (11th Cir. 2010)). “Because of the deference with which [the court] view[s]

voluntary changes in government action, a plaintiff disputing a finding of mootness must present

more than [m]ere speculation that the city may return to its previous ways.” Id. (quoting City of

Miami, 402 F.3d at 1334). “Under [the 11th Circuit’s] case law, the mere power and authority to

reenact is plainly an insufficient reason, standing alone, to raise a reasonable expectation that the

city would do so.” Id. at 1257 n. 4.

       Most recently, in Flanigan’s Enterprises, Inc. of Ga. v. City of Sandy Springs, Georgia,

supra, the Eleventh Circuit, on rehearing en banc, reviewed its prior decisions and identified

“three broad factors” which courts should consider in conducting an analysis of whether the

evidence should lead to a reasonable expectation that the municipality will reverse course and

reenact the allegedly offensive portion of an ordinance which it has repealed.        “First, we ask

whether the changing conduct resulted from substantial deliberation or is merely an attempt to



                                                 8
 
manipulate our jurisdiction.” 868 F.3d at 1257. This requires an examination of the timing of

the repeal, the procedures used in enacting it, and any explanations independent of the litigation

which may have motivated it. Id. “[T]he timing of the repealing legislation is not dispositive if

the court concludes from other evidence that there is no reasonable expectation that the

government action will reenact the challenged provisions.” Id. at 1259. Secondly, the court asks

“whether the government’s decision to terminate the challenged conduct was ‘unambiguous.’”

Id. This requires a consideration of whether the actions that have been taken to allegedly moot

the case “reflect a rejection of the challenged conduct that is both permanent and complete.” Id.

Thirdly, the court asks “whether the government has consistently maintained its commitment to

the new policy or legislative scheme.” Id.

       The Court in Flanagan’s Enterprises concluded that there was no substantial evidence

indicating a reasonable likelihood that the city would reenact an ordinance prohibiting the sale of

sexual devices, following its repeal of the ordinance while the adult bookstore’s appeal of the

district court’s dismissal of the bookstore’s challenge to the ordinance was pending, and thus the

city’s repeal of the ordinance rendered moot the bookstore’s due process-based claims for

declaratory and injunctive relief. Id. at 1260-1263. Even though the timing of the repeal was

suspect, being made years into the litigation and after the court of appeals had agreed to rehear

the case en banc, the city had engaged in substantial deliberation prior to repeal, had voted on the

repeal in open session during regularly scheduled meetings, and had repealed the ordinance

unanimously with all members present. The city also assured the Court on three separate

occasions that it had no intention of reenacting the ordinance. Further, the city had never shown

any inclination to enforce the repealed ordinance. Id.




                                                 9
 
       Contrary to AT&T’s insinuations as to some covert activity on the part of the City in

enacting its new Ordinance, the proposed Ordinance was placed on the agenda at publicly-

noticed meetings that followed the procedural requirements for such legislative enactments by

this municipality. A draft of the Ordinance was presented on the agenda for the January 7, 2019,

meeting of the Ordinance Committee of the Daphne City Council. (Exhibit “B” – Affidavit of

Patrick Rudicell, ¶2). The Ordinance Committee was informed at that meeting that many of the

proposed revisions were derived from a new national model ordinance and the City of Mobile’s

Right-of-Way Ordinance. Id. Moreover, most of the discussion at that meeting centered around

wireless facilities being placed on other poles in the ROW, and whether that would cause any

issues in the future if the City wished to move utilities underground. Id. The Ordinance

Committee also discussed clarifying some of the provisions in the Ordinance relating to above-

ground utility markers, including the height requirement that was already included in the 2017

version of the ROW Ordinance.         Id.   At that January meeting, the Ordinance Committee

requested that City administrative and legal staff continue to work on the Ordinance and bring it

back to the Committee. Id.

       The new Right-of-Way Ordinance was placed on the agenda for the Ordinance

Committee to review again at its meeting on February 4, 2019.            (Rudicell Affidavit, ¶3).

Revisions discussed at that meeting included a modified appeal procedure for permit denials,

unique labeling/numbering of all above-grade structures in the ROW (including but not limited

to towers, poles, and utility markers), record-keeping of the location of all above-grade structures

placed in the City’s ROW, and grass and weed maintenance around utility markers. Id. Public

Works staff informed the Ordinance Committee at that meeting that the City’s mowers have to

navigate around utility markers, which results in unsightly high grass and weeds around the base



                                                10
 
of the markers during the summer and obstruction of the markers which can be a safety issue. Id.

The City was having to go behind its mowers with workers on foot, weed-eating around the

markers at the City’s own cost. Thus the City determined that the owners of those markers

should be required to maintain the grass and weeds around the base of the markers with an

herbicide or some other method during the summer. Id. The City Council was informed that the

permit fees associated with the new wireless facilities were in line with what had been deemed

reasonable by order of the Federal Communications Commission. Id. Public Works staff also

informed the City Council that calls had been coming in from wireless utility providers about

permitting the installation of wireless facilities in the City’s ROW, but the existing Ordinance at

that time did not address wireless facilities. Id. The Ordinance Committee recommended the

new Ordinance to the City Council for consideration at that time. Id.

       The new Right-of-Way Ordinance was placed on the publicly published agenda for the

February 18, 2019, City Council meeting. (Rudicell Affidavit, ¶4). The City also published on

its website a packet for the February 18 council meeting that included a clean copy of the new

ROW Ordinance. Id. Whenever an Ordinance is submitted to the Council for consideration, it is

automatically held over until the following Council meeting. Id. Because this was the “First

Read” of the new ROW Ordinance, the Council did not discuss it or vote on it on February 18,

2019. Id.

       The new ROW Ordinance was again on the publicly published agenda for the March 4,

2019, City Council meeting. (Rudicell Affidavit, ¶5). The City again published a clean copy of

the new Right-of-Way Ordinance on its website in the packet for the March 4 Council meeting.

Id. The City Council adopted Ordinance 2019-08 as its new ROW Ordinance at the March 4,

2019, meeting. Id. The City adopted Ordinance 2019-08 to repeal and replace Ordinance 2017-



                                                11
 
22 and there is no intention to re-adopt Ordinance 2017-22. (Rudicell Affidavit, ¶5). The

adoption of this new Right-of-Way Ordinance was not intended to target AT&T, but simply

applies to all persons and entities doing work or otherwise constructing or maintaining facilities

in the City’s right-of-way. (Rudicell Affidavit, ¶6).

       In summary, the new Right-of-Way Ordinance enacted by the City of Daphne is a more

comprehensive scheme for the maintenance of the City’s right-of-way that now includes special

permits for wireless facilities and their support structures. See Ordinance 2019-08, §III, (e). It

also now expressly applies the 24-inch height requirements for utility markers to those markers

installed prior to the effective date of the ordinance. §IV, (i)(1). Obviously, the City is not going

to revert back to its earlier, less comprehensive ordinance. To the extent any further assurance is

necessary, the undersigned counsel has the authority to represent to the Court, on behalf of the

City, that the City has no intention of reenacting its older Right-of-Way Ordinance, which has

been expressly repealed and replaced by the new Ordinance. That assurance is also provided in

the affidavit of Mr. Rudicell. Such assurances have generally been held sufficient to demonstrate

that the City will not do so. See Flanigan’s Enterprises, Inc. of Ga., 868 F.3d at 1262; Coral

Springs, 371 F.3d at 1333.

       Quite simply, there is no longer an ordinance which applies only to new construction; it

now applies to all utility markers, whether installed before or after the new Ordinance. The

primary bases for AT&T’s request for TRO and preliminary injunctive relief, and the grounds

upon which this Court issued a TRO, are thus removed. The arguments of AT&T that this Court

found persuasive in entering the TRO (which arguments, of course, the City had no opportunity

to oppose before the entry of the TRO) were (1) the actions of the City in removing the markers

installed prior to enactment of the old ordinance were not permitted under the Ordinance which



                                                 12
 
applied to new construction only; (2) the Ordinance contained no such “self-help” remedy,

permitting physical removal of non-compliant markers; and (3) the Ordinance, in requiring

previously installed markers to be 24” or less in height, deprived AT&T of its “vested” rights,

contractual in nature, to bury its facilities and place warning markers in City rights-of-way (Doc.

2 at pp. 13-18; Doc. 8 at p. 6). Grounds (1) and (2) no longer provide valid grounds for

injunctive relief under the new Ordinance, it being now expressly retroactive and there being no

actual or threatened physical removal of utility markers by the City. The new Ordinance gives

all persons with pre-existing utility markers six months from the date of its adoption to comply

(§ IV(g)(8) and (i)(1)).

       Ground (3) is also an unavailing basis to support any continued injunctive relief in this

matter. In support of its “vested rights” argument, AT&T relied principally upon the old district

court decision in Southern Bell Tel and Telegraph Co. v. City of Mobile, 162 F. 523 (S.D. Ala.

1907), in which the court held the city could not, by new ordinance, require the removal of the

telephone company’s above-ground poles, installed permissibly in a right of way granted to the

company for that purpose. That case lends no support to a conclusion that the City does not have

the police power to reasonably restrict the height or other features of AT&T’s utility markers in

the City’s right-of-way. Indeed, the 5th Circuit on appeal expressly limited the district court’s

injunction so as not to impair such police powers of the city. See discussion supra at p. 5.

“[T]here are no vested rights against a due exercise of the police power,….” Swann v. City of

Graysville, 367 So. 2d 952, 954 (Ala. 1979)(quoting USA Oil corp. v. City of Lipscomb, 293

Ala. 103, 300 So. 2d 362 (1974)). There is also a significant difference between requiring the

removal of a telephone pole and simply requiring the replacement of an above-ground utility

marker of one height to a lower height requirement. These above-ground utility markers used by



                                                13
 
AT&T and other utilities are generally made of PVC pipe and are not typically connected to

anything, but simply mark the general location of underground utilities. Even if AT&T had

some vested right in the existence of the above-ground warning marker itself, which the City

disputes, there is no right to maintain the marker at a specific height. The City does not take

away any alleged vested right to have utility markers but simply requires that those markers be

maintained at a certain height and that the Plaintiff provide certain identification information

regarding those markers.     Moreover, any argument that vested rights have somehow been

impaired by the 24” height requirement has also been essentially undercut by AT&T’s own

agreement to replace its markers at this height. There is simply no basis for any continued

injunctive relief with the passage of this new ROW Ordinance. The City cannot be precluded in

this manner from exercising its legislative authority to enact reasonable regulations of its rights-

of-way.

       Finally, any claim that the new Ordinance has impaired or otherwise violated AT&T’s

rights is premature. Under the new Ordinance, the City may grant a special exception to the

requirements of the Ordinance if the applicant/permittee demonstrates (1) that the exception will

not create any threat to public health, safety or welfare, (2) that the increased economic burden

and the potential adverse impact on the applicant’s/permittee’s construction schedule resulting

from strict enforcement of the Ordinance prohibits the ability of the applicant/permittee to

provide utility service in the City and (3) the requirement unreasonably discriminates against the

applicant/permittee in favor of another person.      Ord. 2019-08, §II(b)(1).     Furthermore, an

applicant aggrieved by a decision of the ROW manager in the administration of the Ordinance

may appeal the decision to the public works department and thereafter to the city administration

and finally to the city council. Ord. 2019-08, §II(b)(2). These administrative remedies must be



                                                14
 
exhausted before any justiciable controversy would exist that this Court could adjudicate, as to

the validity of any enforcement of the Ordinance against AT&T. And, even then, injunctive

relief against enforcement of the Ordinance must generally await a full trial on the merits:

       “I[n] this country, democracy in government is, of course, viewed as a good and
       normal thing. When a federal court before trial enjoins the enforcement of a
       municipal ordinance adopted by a duly elected city council, the court overrules
       the decision of the elected representatives of the people and, thus, in a sense
       interferes with the processes of democratic government. Such a step can
       occasionally be justified by the Constitution (itself the highest product of
       democratic processes). Still, preliminary injunctions of legislative enactments ––
       because they interfere with the democratic process and lack the safeguards against
       abuse or error that comes with a full trial on the merits –– must be granted
       reluctantly and only upon a clear showing that the injunction before trial is
       definitely demanded by the Constitution and by the other strict legal and equitable
       principles that restrain courts.”

Southbark, Inc. v. Mobile County Commission, Civil Action No. 13-00183-KD-M, 2013

WL 3168761, at *4 (S. D. Ala. June 20, 2013)(quoting Northeastern Florida Chapter of

Ass’n of General Contractors of America v. City of Jacksonville, Fla., 896 F.2d 1283,

1285 (11th Cir. 1990)).

                                      CONCLUSION

       In summary, the City submits that its adoption of the new Ordinance has not, by any

stretch of the imagination, violated the specific terms of this Court’s preliminary injunction.

Even if the injunction could be interpreted to apply to such future legislative acts, this Court

would not have the equitable power to enjoin the City’s legislative body from adopting new

ordinances. And, contrary to AT&T’s suggestion, the City’s new Ordinance does, indeed, moot

its request for declaratory and injunctive relief, which is wholly premised upon the original

Ordinance and its terms, and upon the City’s physical removal of AT&T’s utility markers

pursuant to that earlier Ordinance. The necessity for any declaratory or injunctive relief under

the new Ordinance can only be determined if and when AT&T has identified some aspect of the

                                                15
 
Ordinance that violates its rights, has exhausted all administrative remedies under the Ordinance,

and can present a justiciable controversy under the new Ordinance to this Court.



                                              /s/ William W. Watts
                                             THOMAS O. GAILLARD, III (GAILT9459)
                                             J. CASEY PIPES (PIPEJ4046)
                                             WILLIAM W. WATTS (WATTW5095)
                                             Attorneys for Defendant City of Daphne
OF COUNSEL:
HELMSING, LEACH, HERLONG,
NEWMAN & ROUSE, P.C.
P.O. Box 2767
Mobile, AL 36652
(251) 432-5521 Telephone
(251) 432-0633
E-Mail: tog@helmsinglaw.com




                                               16
 
                              CERTIFICATE OF SERVICE
        I do hereby certify that I have on this the 22nd day of March, 2019, electronically filed
the foregoing pleading CM/ECF system which will send electronic notification of such filing to
the following undersigned counsel of record:


         Jeffrey E. Holmes, Esquire (jholmes@bhpwlaw.com)
         Boles Holmes Parkman White, LLC
         1929 Third Avenue North, Suite 500
         Birmingham, Alabama 35203
         Attorney for Plaintiffs

         Michael J. Breslin, Esquire (mbreslin@kilpatricktownsend.com)
         Stephanie N. Bedard, Esquire (sbedard@kilpatricktownsend.com)
         Kilpatrick, Townsend & Stockton, LLP
         1100 Peachtree Street, Suite 2800
         Atlanta, Georgia 30309
         Attorneys for Plaintiffs

                                            /s/ William W. Watts
                                            OF COUNSEL




Doc. 612398




                                               17
 
